Exhibit 10.23

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of August 3, 2015, by and among AMERICAN REALTY CAPITAL
VII, LLC, a Delaware limited liability company (“Buyer”), DAVESSA VENTURE, LLC,
an Iowa limited liability company (the “310 Seller”), S.J. RUSSELL, LLC, an Iowa
limited liability company (the “336 Seller” and, together with the 310 Seller,
the “Original Sellers”), and GALEVA LLC, an Illinois limited liability company
(“Galeva”).
WHEREAS, Buyer and Original Sellers entered into that certain Agreement for
Purchase and Sale of Real Property, having an effective date as of July 2, 2015
(the “Agreement”), with regard to the Property, as more particularly described
in the Agreement; the parties hereto acknowledging that the entities
constituting the Original Sellers were inaccurately named in the Agreement as
“310 HOME BOULEVARD, GALESBURG, IL – DAVESSA VENTURE, LLC, an Iowa limited
liability company,” and “336 HOME BOULEVARD, GALESBURG, IL – S.J. RUSSELL, LLC,
an Iowa limited liability company,” (emphasis added);
WHEREAS, Galeva, not the Original Sellers, is the fee title owner to the
Property and should have been named as the “Seller” party under the Agreement;
WHEREAS, Galeva desires to assume all of Original Sellers’ rights, title,
obligations, liabilities and interest in, to and under the Agreement as of the
Effective Date with the same force and effect as if Galeva had initially been
named as the Seller under the Agreement; and
WHEREAS, Buyer, Original Sellers and Galeva wish to amend the Agreement as
provided herein;
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.
Amendment to the Agreement. The Agreement is hereby amended as follows:



a.
The defined term “310 Seller” set forth in the preamble of the Agreement is
hereby modified by deleting the words “310 Home Boulevard, Galesburg, IL –
Davessa Venture, LLC, an Iowa limited liability company” and substituting
“Galeva LLC, an Illinois limited liability company” in lieu thereof. For the
avoidance of doubt, all references in the Agreement to the 310 Seller or the
Seller with respect to the 310 Land shall mean Galeva.



b.
The defined term “336 Seller” set forth in the preamble of the Agreement is
hereby modified by deleting the words “336 Home Boulevard, Galesburg, IL – S.J.
Russell, LLC, an Iowa limited liability company” and substituting “Galeva LLC,
an Illinois limited liability company” in lieu thereof. For the avoidance




  

--------------------------------------------------------------------------------



of doubt, all references in the Agreement to the 336 Seller or the Seller with
respect to the 336 Land shall mean Galeva.


c.
Section 6 of the Agreement is hereby modified by adding the following new
subsection:



“(h) Seller and Davessa Venture, LLC shall complete and execute such documents
as may be required to effectuate the assignment to Buyer of that certain Lease,
dated September 29, 2012, by and between Davessa Venture, LLC, as landlord, and
The United States of America, Department of Veterans Affairs, Network 23
Contracting Office, as tenant, as amended.”


d.
Section 10 of the Agreement is hereby modified by adding the following new
subsection:



“(t) A fully executed and effective termination of the ground lease of the 310
Land between Galeva LLC, as landlord, and Davessa Venture, LLC, as tenant.”


2.
Galeva Assumption. Original Sellers hereby transfer and assign to Galeva all of
Original Sellers’ rights, title, obligations, liabilities and interest in, to
and under the Agreement as of the Effective Date. Galeva hereby assumes all of
the Original Sellers’ rights, title, obligations, liabilities and interest in,
to and under the Agreement as of the Effective Date, with the same force and
effect as if Galeva had initially been named as the Seller under the Agreement.



3.
Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



  

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
BUYER:
ORIGINAL SELLERS:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
DAVESSA VENTURE, LLC, an Iowa limited liability company




By:/s/ Kathryn Halter
   Name: Kathryn Halter
   Title: Managing Member


By: AR Capital, LLC, a Delaware limited liability company, its sole member


By:   /s/ William M. Kahane
   Name: William Kahane
   Title: Manager




 
 
S.J. RUSSELL, LLC, an Iowa limited liability company


By:/s/ Kathryn Halter
Name: Kathryn Halter
Title: Managing Member
 
 
 
GALEVA:


 
GALEVA LLC, an Illinois limited liability company




By:/s/ Kathryn Halter
Name: Kathryn Halter
Title: Managing Member
 
 





